Kincheloe, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto.
It is Stipulated and Agreed by and between counsel as follows:
That the issue involved in the above mentioned reappraisement appeals is the same in all material respects as the issue involved in the case of “Arkell Safety Bag Co.” vs. United States, Reappraisement Decision No. 4670, decided Nov. 3, 1939.
That the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Sweden, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is as follows:
Reappraisement #127107-A Entry #13139 — April 27, 1938 S/S “Vingaren”
Shipper: Munksjo Aktie Bolag, Jonkoping, Sweden

Unglazed Kraft Paper (Brown)

Jumbo rolls: 43787# — $3.15 per 100# less 2% Cif Boston
Less Inland and Ocean Freight, Insurance & Dock Dues as specified on invoice
*790Reappraisement #128282-A Entry #13886 — May 21, 1938 S/S “Quaker City”
Shipper: Munksjo Aktie Bolag, Jonkoping, Sweden

M. G. Kraft Paper:

Brown Counter Rolls: 19,153# — $3.75 per 100# less 2% Cif Boston Basis 20)4#
Green Counter Rolls: 108# — $3.75 per 100# less 2% Cif Boston
Green Counter Rolls: 8042# — $3.65 per 100# less 2% Cif Boston Grey Counter Rolls: 99# — $3.70 per 100# less 2% Cif Boston 6"
Grey Counter Rolls: 17519# — $3.60 per 100# less 2% Cif Boston Less Inland and Ocean Freight, Insurance & Dock Dues as Specified on invoice.
Reappraisement #133168-A Entry #1087 — July 27, 1939 S/S “Hjelmaren”
Shipper: J. H. Munktells Pappersfabriks Akt. Grycksbo, Sweden M. G. Kraft Paper:
Grey Counter Rolls and sheets: 4785# — $3.55 per 100# less 2% Cif Boston Green Counter Rolls and sheets: 11386# @ $3.60 per 100# less 2% Cif Boston (Export price)
Brown Counter Rolls and sheets: 7343# @ $3.50 per 100# less 2% Cif Boston (Export price)
Less Inland and Ocean Freight, Insurance & Dock Dues as Specified on invoice
That the proper basis of appraisal of the merchandise herein is the export value. That there was no higher foreign value for the merchandise herein at the time of exportation.
That the record in The United States v. Arkell Safety Bag Co. Reappraisement Decision No. 4670 may be incorporated into the record in these cases and that the reappraisement appeals may be submitted for decision upon this stipulation and the respective records.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Reappraisement #127107-A Entry #13139 — April 27, 1938 S/S “Vingaren” Shipper: Munksjo Aktie Bolag, Jonkoping, Sweden Unglazed Kraft Paper (Brown)
Jumbo rolls: 43787# — $3.15 per 100# less 2% Cif Boston Less Inland and Ocean Freight, Insurance & Dock Dues as specified on invoice
Reappraisement #128282-A Entry #13886 — May 21, 1938 S/S “Quaker City”
Shipper: Munksjo Aktie Bolag, Jonkoping, Sweden M. G. Kraft Paper:
Brown Counter Rolls: 19,153# — $3.75 per 100# less 2% Cif Boston Basis 20-J#
Green Counter Rolls: 108# — $3.75 per 100# 2% Cif Boston 6"
Green Counter Rolls: 8042# — $3.65 per 100# less 2% Cif Boston '
Grey Counter Rolls: 99# — $3.70 per 100# less 2% Cif Boston 6"
Grey Counter Rolls: 17519# — $3.60 per 100# less 2% Cif Boston
Less Inland and Ocean Freight, Insurance & Dock Dues as Specified invoice
*791Reappraisement “133168-A Entry #1087 — July 27, 1939 S/S “Hjelmaren” Shipper: J. H. Munktells Pappersfabriks Akt. Grycksbo, Sweden M. G. Kraft Paper:
Grey Counter Rolls and sheets: 4785# — -$3.55 per 100# less 2% Cif Boston Green Counter Rolls and sheets: — 11386# @ $3.60 per 100# less 2% Cif Boston (Export price)
Brown Counter Rolls and sheets: 7343# @ $3.50 per 100# less 2% Cif Boston (Export price)
Less Inland and Ocean Freight, Insurance & Dock Dues as Specified on invoice
Judgment will be rendered accordingly.